PER CURIAM.
In this interlocutory appeal Fabian Au-gusto Cabascango, defendant below, appeals from an order denying his amended motion to set aside a default and final judgment entered in favor of appellees, Robert I. Zerlin and Rhoda Zerlin, his wife. The suit was for damages which resulted from an automobile collision.
The default and final judgment was entered against the appellant/defendant for his failure to appear or file any paper pleadings in the cause, notwithstanding appellant counsel’s contention that pleadings were filed on behalf of appellant’s insurance carrier, Lumberman’s Mutual Casualty Company, and appellant, individually. (Lumberman’s was later allowed to withdraw.)
It is appellant’s contention in this appeal that the trial court erred in refusing to set aside the final judgment which was entered pursuant to a default when no notice of application for default had been served upon appellant; appellant alleges that he previously filed pleadings in the cause and that no notice of trial or any papers had been served upon counsel of record after the entry of the default.
After hearing upon appellant’s motion to set aside the default and final judgment based upon the contentions heretofore set forth, the trial court entered its order denying the motion. It is from this order that this appeal is taken.
We have carefully considered the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. Schwab & Co., Inc. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978). The order appealed is affirmed.
Affirmed.